COOLER AND ENGINE TEST
APPARATUS HAVING THE SAME



FIRST OFFICE ACTION


TITLE

The title is objected to because it is not clearly descriptive of the claimed invention.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor regards as the invention.

Claims 1 - 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Independent claim 1 is directed to a cooler but is indefinite because the Applicant’s disclosure clearly sets forth that the invention is that of an engine test apparatus in which the cooler is just one part of the apparatus. Nothing in the claim is actually directed to any type of testing or any component for testing of the engine. Dependent claims 2 - 6 further add no limitations directed to any type of testing or any component for testing of the engine.
Claim 1, line 2; the limitation of “a guide unit configured to make a gas flow” is indefinite because in accordance with the Applicant’s disclosure, the engine makes the gas flow and the guide unit merely directs the gas flow.
Claim 1, line 3; the limitation “a liquid supply unit arranged in the guide unit to supply a liquid into the guide unit” is indefinite because the limitation first sets forth that the supply unit is in the guide unit but then sets forth that the supply unit supplies liquid “into” the guide unit which suggests that the supply unit is not in the guide unit. Thus, a contradiction appears to exist.
Claim 1 is also indefinite as to how the liquid supply unit relates to the liquid column guide unit and the liquid storage unit.

Claim 4 is indefinite as to specific meaning of the phrase “located closer to the downstream” since downstream is not a specific location.


Independent claim 7 is directed to an engine test apparatus but is indefinite because nothing in the body of the claim is actually directed to any type of testing or any component for testing of the engine. Claim 7 is also indefinite as to how the components claimed relate to testing an engine. Dependent claims 8 - 11 add no limitations directed to any type of testing or any component for testing of the engine.
Claim 7 is also indefinite as to how the liquid supply unit relates to the liquid column guide unit and the liquid storage unit.

Claim 9 is indefinite as to specific meaning of the phrase “located closer to the downstream” since downstream is not a specific location.

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3, 6 - 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (2008/0034851).

With respect to independent claim 1, Anderson sets forth a cooler (Fig. 4) comprising:
a guide unit (140) configured to make a gas flow;
a liquid supply unit (152) arranged in the guide unit to supply a liquid into the guide unit;

a liquid column guide unit (ring 138 which contains the jets 152) connected to the guide unit and having a column of the liquid; and
a liquid storage unit (154) connected to the liquid column guide unit and storing the liquid.

With respect to claim 2, Anderson sets forth that the liquid supply unit (152) is included in plural and are spaced apart from each other in a flow direction of the gas (Fig. 4).

With respect to claim 3, Anderson sets forth that the cross-sectional area of the guide unit that is perpendicular to a flow direction of the gas varies from upstream to downstream in the flow direction of the gas (Figs. 1 & 2).

With respect to claim 6, Anderson sets forth a liquid circulation unit arranged on a channel (160) that connects the liquid storage unit (154) to the liquid supply unit (152) and configured to supply a liquid stored in the liquid storage unit to the liquid spray unit (page 2, paragraph 26).

With respect to independent claim 7, Anderson sets forth an engine testing apparatus (Fig. 4) comprising:
an engine test body (102);
a guide unit (140) through which an exhaust gas sprayed by the engine test body passes;
a liquid supply unit (152) arranged in the guide unit to supply a liquid into the guide unit;


a liquid column guide unit (ring 138 which contains the jets 152) connected to the guide unit and having a column of the liquid; and
a liquid storage unit (154) connected to the liquid column guide unit and storing the liquid.

With respect to claim 8, Anderson sets forth that the cross-sectional area of the guide unit that is perpendicular to a flow direction of the exhaust gas varies from upstream to downstream in the flow direction of the gas (Figs. 1 & 2).

With respect to claim 11, Anderson sets forth a liquid circulation unit arranged on a channel (160) that connects the liquid storage unit (154) to the liquid supply unit (152) and configured to supply a liquid stored in the liquid storage unit to the liquid spray unit (page 2, paragraph 26).

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2008/0034851) in view of McDeed et al. (2020/0102856).

With respect to claims 4 and 9, Anderson fails to set forth a screen arranged in the guide unit downstream of the liquid supply unit in the flow direction of the gas.
However, McDeed et al do set forth a screen (370) arranged in a guide unit downstream of the engine in the flow direction of exhaust gas.
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to arrange a screen in the guide unit of Anderson downstream of the liquid supply unit.
The motivation being to prevent back flow or migration of exhaust gas towards the liquid supply unit and thus towards the engine due to pressure differences that may occur in the guide unit as per McDeed et al (page 7, paragraph 56). 


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2008/0034851).

With respect to claims 5 and 10, Anderson fails to explicitly set forth that an internal pressure of the guide unit is lower than an atmospheric pressure.
However, it would have been obvious to one having ordinary skill in the art that an internal pressure of the guide unit will be lower than an atmospheric pressure.
The motivation being that the velocity of the exhaust gases within the guide will be so high with respect to the surrounding atmosphere that a significant drop in internal pressure with respect to the surrounding atmospheric pressure will result.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/Eric S. McCall/Primary Examiner, Art Unit 2856